DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Response to Amendment
This communication is in response to the amendment filed on 01/03/2022.
Claims 1-8 and 10-21 are pending.
Claim 9 cancelled.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 9-14, claims 1, 10, and 19; filed on 01/03/2022. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations below:
“hashing, using at least one hashing function, the subscriber information for each of a first user and a second user” 
“to generate a first bloom filter for the first user and a second bloom filter for the second user”
“generating a list of recipients based on the match”

Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 9-14, claims 1, 10, and 19; filed on 01/03/2022, have been fully considered but are not persuasive.
With regards to claim limitation, “hashing, using at least one hashing function, the subscriber information for each of a first user and a second user”, Cartmell discloses (¶0076/0078) hashing members (users/subscribers of the bloom filter) identity by executing and/or utilizing a hash type function Cartmell further discloses (¶0130/0133)  the members as a first and second users. Therefore the Examiner believes that Cartmell does teach or suggest a system wherein a hash function is being executed based on a member (subscriber) for a first and second user.
 With regards to claim limitation, “to generate a first bloom filter for the first user and a second bloom filter for the second user”, Cartmell discloses (0078) using hash functions for creating bloom filters. Cartmell further discloses (¶0130/0133) a bloom associated with user identifiers corresponding to a first and second user. Therefore the Examiner believes that Cartmell does teach or suggest a system that creates bloom filters corresponding and/or associated with a first and a second user based on user identifiers.
With regards to claim limitation, “generating a list of recipients based on the match”, Harris discloses (0052/0054) generate recipient mail address; (and from the mail addresses) ¶0032/0042) using hash bits (bitmap to match members) to identify members and determining matches in the hash bits. Harris further discloses (0056) a recipient list using bitmap (or and index of matched users). Therefore the Examiner believes that Harris does teach or suggest a generating a mail list comprised of matched recipients.
With regards to claim limitation, “obtaining subscription information for each user” Hegerty discloses (0020) receive user-profile data (user data associated with profile data of members of a bloom filter). Therefore the Examiner believes that Hegerty does teach or suggest receiving user (member/subscriber) information (profile data).
With regards to claim limitation, the subscription information corresponding to one or more features of content that are relevant to each user, Hegerty discloses (0023/0026/0062) a user receiving content objects (the system described by Hegerty is based on member/subscribers of a bloom filter that generate, receive and/or post content based on their profiles). Therefore the Examiner believes that Hegerty does teach or suggest a subscriber receiving/obtaining content that is specific and relevant to the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegerty (US20160154861) in view of Cartmell (and in further view of Harris (US20100228701).
As to claim 1, Hegerty teaches a system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations (¶0070 system includes processor, memory; ¶0071 processor, memory, data in memory  or storage for instructions executing at processor)  comprising: obtaining subscription information for each user of a plurality of users of a collaboration system, (¶0020  receive user-profile data; ¶0021 multiple user nodes  corresponding to a particular user; ¶0022 networking system groups ) the subscription information corresponding to one or more features of content that are relevant to each user, (¶0026 user-generated content objects; ¶0062 content users, profile) wherein the subscription information comprises: (a) a site to obtain content that corresponds to a site identifier, (b) a topic indicated to be relevant that corresponds to a topic identifier, or (c) an audience that each user is a member of that corresponds to an audience identifier; (¶0026 user-generated content objects; ¶0030 an entity (such as, for example, a person);  node(user) associated with information website (which may be associated with a URL)) receiving a content item to be published, the content item comprising a set of features; (¶0023 receive content; ¶0060 posting (publishing) content; ¶0063 content objects of the user).
Although Hegerty teaches the system recited above, wherein Hegerty fails to expressly teach hashing, using at least one hashing function, the subscriber information for each of a first user and a second user and to generate a first bloom filter for the first user and a second bloom filter for the second user.
Cartmell, however discloses, hashing, using at least one hashing function, the subscriber information for each of a first user and a second user (¶0076 hashing of the member identity; ¶0078 use hash function; ¶0130  user 1; ¶0133 user 2) to generate a first bloom filter for the (¶0078  use more than one hash function when creating a Bloom filter;  ¶0130 Bloom filter user 1; ¶0133 Bloom filter user 2; ¶0171 hash subscriber's identity;  first subscriber,  second subscriber).
Thus given the teachings of Cartmell it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cartmell and Hegerty for using hash functions to generate bloom filters. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for implementing policies for specifying users for inclusion in the Bloom filter data structure. (See Cartmell para 0264)
 Although the combination of Hegerty and Cartmell teach the system recited above, wherein the combination of Hegerty and Cartmell fail to expressly teach comparing the hash set to each of the first bloom filter and the second bloom filter identify a match, the match indicating a feature of the content item matching the subscriber information; and generating a list of recipients based on the match.
Harris, however discloses, comparing the hash set to each of the first bloom filter and the second bloom filter identify a match, (¶0032 hash value indicating bit array; ¶0042 query hash functions  detecting a match in bit array; ¶0042 bloom filter hash functions, sets; bloom filter 106; ¶0056 bloom filter 224) the match indicating a feature of the content item matching the subscription information; (¶0042 identified matching resource, member) and generating a list of recipients based on the match. (¶0032 hash value indicating bit array; ¶0042 detecting a match in bit array; ¶0052 generate recipient mail address; ¶0054 provide recipients list, corresponding to users).
Thus given the teachings of Harris it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Harris, Hegerty and Cartmell for compare hash values bloom filters to identify matching and create a distribution list. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for using Secure File Transfer protocol (SFTP) for receiving and transmitting data. (See Harris para 0059)
As to claim 2, the combination of Hegerty, Cartmell and Harris teach the system of claim 2, wherein Hegerty further teaches the system of claim 2, wherein the operations further comprise invoking a distribution pipeline to send a notification to each user on the list of recipients.  (¶0027 Information may be pushed to a client system 130 as notifications).
As to claim 5, the combination of Hegerty, Cartmell and Harris teach the system of claim 1, wherein Hegerty further teaches the system of claim 1, wherein the operations further comprise detecting the set of features for the article.  (¶0025 content objects, ¶0026 content posts; ¶0049 identify objects). 
As to claim 7, the combination of Hegerty, Cartmell and Harris teach the system of claim 1, wherein Harris further teaches The system of claim 1, wherein the obtaining the subscription information comprises obtaining the subscriber information from an email server corresponding to each user.  (¶0054 provide recipients list; ¶0060 send recipient list electronic mail servers). 
Thus given the teachings of Harris it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Harris, Hegerty and Cartmell for obtaining the subscriber information from an email (See Harris para 0065)
As to claim 8, the combination of Hegerty, Cartmell and Harris teach the system of claim 1, wherein Cartmell further teaches The system of claim 1, wherein the hashing the subscription information comprises: using identifiers of the subscriber information as raw of a string; and hashing the raw values to obtain the bloom filter for each user.  (¶0078 use more than one hash function when creating a Bloom filter; ¶0107 using the hash functions with the specific user ID).
Thus given the teachings of Cartmell it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cartmell and Hegerty for hashing the user information. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for compressing large amounts of data before transmitting data. (See Cartmell para 0079)
As to claim 10, Hegerty teaches A method comprising: obtaining, subscription information for each user of a collaboration system, (¶0020 receive user-profile data; ¶0021 multiple user nodes corresponding to a particular user; ¶0022 networking system groups) the subscription information corresponding to one or more features of content that are relevant to each user, (¶0026 user-generated content objects; ¶0062 content users, profile) wherein the subscription information comprises: (a) a site to obtain content that corresponds to a site, (b) a topic indicated to be relevant that corresponds to a topic, or (c) an audience that each user is a member of that corresponds to an audience; (¶0030 an entity (such as, for example, a person);  node(user) associated with information website (which may be associated with a URL)) receiving a content item to be published, the article content item comprising a set of features; (¶0023 receive content; ¶0060 posting (publishing) content; ¶0063 content objects of the user).
Although Hegerty teaches the method recited above, wherein Hegerty fails to expressly teach hashing, using at least one hashing function by one or more hardware processors, the subscriber information to generate a bloom filter for each user and hashing, using the at least one hashing function, the set of features to obtain a hash set for the content item.
Cartmell, however discloses, hashing, using at least one hashing function by one or more hardware processors, the subscription information to generate a bloom filter for each user; (¶0076 hashing of the member identity; ¶0078 use hash function when creating a Bloom filter) hashing, using the at least one hashing function, the set of features to obtain a hash set for the content item; (¶0076 hashing of the member identity; ¶0078 use hash function).
Thus given the teachings of Cartmell it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cartmell and Hegerty for using hash functions to generate bloom filters. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for reducing the number of collisions. (See Cartmell para 0172)
Although the combination of Hegerty and Cartmell teach the method recited above, wherein the combination of Hegerty and Cartmell fail to expressly teach comparing the set to the bloom filter for each user to a match, the match indicating a feature of the content item and matching the subscriber information; and delivering the content item to one or more recipients based on the match. 
Harris, however discloses, comparing the set to the bloom filter for each user to a match, the match indicating a feature of the content item (¶0032 hash value indicating bit array; ¶0042 query hash functions detecting a match in bit array; bloom filter hash functions, sets; bloom filter 106; ¶0056 bloom filter 224) matching the subscription information; and delivering the content item to one or more recipients based on the match.  (¶0042 identified matching resource, member; ¶0052 generate recipient mail address; ¶0054 provide recipients list, corresponding to users). 
Thus given the teachings of Harris it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Harris, Hegerty and Cartmell for compare hash values bloom filters to identify matching and create a distribution list. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for providing updates when resources are deleted. (See Harris para 0022)
As to claim 11, the combination of Hegerty, Cartmell and Harris teach the method of claim 10, wherein Hegerty further teaches The method of claim 10, further comprising invoking a distribution pipeline to send a notification to each user on the list of recipients. (¶0027 Information may be pushed to a client system as notifications; ¶0060 sending messages group). 
As to claim 14, the combination of Hegerty, Cartmell and Harris teach the method of claim 10, wherein Hegerty further teaches The method of claim 10, further comprising detecting the set of features for the article. (¶0025 content objects; ¶0026 content posts; ¶0049 identify objects). 
As to claim 16, the combination of Hegerty, Cartmell and Harris teach the method of claim 10, wherein Harris further teaches The method of claim 10, wherein the obtaining the subscription information comprises obtaining the subscriber information from an email server (¶0054 provide recipients list; ¶0060 send recipient list electronic mail servers). 
Thus given the teachings of Harris it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Harris, Hegerty and Cartmell for obtaining the subscription information from an email server. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for using the Lightweight Direction Access Protocol (LDAP) to perform mail lookups. (See Harris para 0005)
As to claim 17, the combination of Hegerty, Cartmell and Harris teach the method of claim 10, wherein Cartmell further teaches The method of claim 10, wherein the hashing the subscription information comprises: using identifiers of the subscriber information as raw of a string; and hashing the raw  to obtain the bloom filter for each user.  (¶0078 use more than one hash function when creating a Bloom filter; ¶0107 using the hash functions with the specific user ID).
Thus given the teachings of Cartmell it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cartmell and Hegerty for hashing the subscription information. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for providing updates when users are added. (See Cartmell para 0099)
As to claim 18, the combination of Hegerty, Cartmell and Harris teach the method of claim 10, wherein Hegerty further The method of claim 17, wherein the subscription information comprises one or more indications of a publisher to obtain content from that correspond to a publisher identifier, a site to obtain content from that corresponds to a site identifier, a topic (¶0020 receive user-profile data; ¶0026 user-generated content objects; ¶0030 an entity (such as, for example, a person); node (user) associated with information website (which may be associated with a URL) ¶0062 content users, profile).
As to claim 19, Hegerty teaches a tangible machine-readable storage medium storing instructions that, when executed by one or more processors of a machine, cause the one or more processors to perform operations comprising: obtaining subscription information for each user of a collaboration system, (¶0020 receive user-profile data; ¶0021 multiple user nodes  corresponding to a particular user; ¶0022 networking system groups; ¶0071 processor, memory, data in memory  or storage for instructions executing at processor) the subscriber information corresponding to one or more features of content that are relevant to each user, (¶0026 user-generated content objects; ¶0062 content users, profile) wherein the subscription information comprises: (a) a site to obtain content that corresponds to a site identifier, (b) a topic indicated to be relevant that corresponds to a topic identifier, or (c) an audience that each user is a member of that corresponds to an audience identifier; (¶0030 an entity (such as, for example, a person);  node(user) associated with information website (which may be associated with a URL) receiving an article to be published, the article comprising a set of features; (¶0023 receive content; ¶0060 posting (publishing) content; ¶0063 content objects of the user).
Although Hegerty teaches the medium recited above, wherein Hegerty fails to expressly teach hashing, using at least one hashing function, the subscription information to generate a bloom filter for each user and hashing, using the at least one hashing function, the set of features to obtain a hash set for the article.
Cartmell, however discloses, hashing, using at least one hashing function, the subscription information to generate a bloom filter for each user; (¶0076 hashing of the member identity; ¶0078 use hash function; ¶0130 user 1; ¶0133 user 2) hashing, using the at least one hashing function, the set of features to obtain a hash set for the article; (¶0076 hashing of the member identity; ¶0078 use hash function).
Thus given the teachings of Cartmell it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cartmell and Hegerty for using hash functions to generate bloom filters. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for quality of service enforcement. (See Cartmell para 0057)
Although the combination of Hegerty and Cartmell teach the medium recited above, wherein the combination of Hegerty and Cartmell fail to expressly teach comparing the hash set to the bloom filter for each user to identify a match, and the match indicating a feature of the article matching the subscriber information; and generating a list of recipients based on the match.
Harris, however discloses, comparing the hash set to the bloom filter for each user to identify a match, (¶0032 hash value indicating bit array; ¶0042 query hash functions detecting a match in bit array; ¶0042 bloom filter hash functions, sets; bloom filter 106; identified matching resource, member; ¶0056 bloom filter 224) the match indicating a feature of the article matching the subscription information; and generating a list of recipients based on the match. (¶0032 hash value indicating bit array; ¶0042 detecting a match in bit array; identified matching resource, member; ¶0052 generate recipient mail address; ¶0054 provide recipients list, corresponding to users).
Thus given the teachings of Harris it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Harris, Hegerty and Cartmell for compare hash values bloom filters to identify matching and create a distribution list. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for using algorithms to detect spam in electronic messages. (See Harris para 0065)
As to claim 20, the combination of Hegerty, Cartmell and Harris teach the method of claim 10, wherein Cartmell further teaches The tangible machine-readable storage medium of claim 19, wherein the hashing the subscriber information comprises: using identifiers of the subscriber information as raw values of a string; and hashing the raw values to obtain the bloom filter for each user. (¶0078 use more than one hash function when creating a Bloom filter; ¶0107 using the hash functions with the specific user ID; ¶0171 hash values, first, second subscriber(s)).
Thus given the teachings of Cartmell it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cartmell, Hegerty and Harris using values related to bloom filter subscribers. One of ordinary skill in the art would be motivated to allow for creating tables to represent the adding or removing of subscriber from the bloom filter. (See Cartmell para 0266)
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegerty (US20160154861) in view of Cartmell (US20150220625) and in further view of Harris (US20100228701) and in further view of Martin (US20080162364).
As to claim 3, although the combination of Hegerty, Cartmell and Harris teach the recited system, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach The 
Martin, however discloses, the system of claim 3, wherein the operations further comprise causing a control flow message to be sent to an email server of each user on the list of recipients. (¶0017 transmitting the outgoing e-mail message to the registered e-mail address; ¶0023 message processor receiving the at least one control instruction; ¶0041 mail sever received control message; ¶0055 control message sent).
Thus given the teachings of Martin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Martin, Hegerty, Cartmell and Harris for recipients to receive control messages. One of ordinary skill in the art would be motivated to allow for a web server to provide host services for the host website that allows a subscriber to register to become a user of the system. (See Martin para 0043)
As to claim 4, although the combination of Hegerty, Cartmell and Harris teach the recited system, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach the system of claim 4, wherein the operations further comprise: in response to receiving the control flow message, verifying, at the email server of a user, that subscriber information for the user matches at least one feature of the article; and in response to the verifying, sending the notification to a user device of the user.
Martin, however discloses, the system of claim 4, wherein the operations further comprise: in response to receiving the control flow message, verifying, at the email server of a user, that subscription information for the user matches at least one feature of the article; and in response to the verifying, sending the notification to a user device of the user.  (¶0023 message processor receiving the at least one control instruction; ¶0041 mail sever received control message; ¶0047 e-mail that is determined to be valid, valid subscriber account; ¶0050 authentication is successful, i.e., subscriber information matches).
Thus given the teachings of Martin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Martin, Hegerty, Cartmell and Harris for receiving control message to verify user information via response message. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for a user to encrypt messages/emails prior to transmission. (See Martin para 0061)
As to claim 12, although the combination of Hegerty, Cartmell and Harris teach the recited system, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach the method of claim 11, further comprising causing a control flow message to be sent to an email server of each user on the list of recipients.
Martin, however discloses, the method of claim 11, further comprising causing a control flow message to be sent to an email server of each user on the list of recipients. (¶0017 transmitting the outgoing e-mail message to the registered e-mail address; ¶0023 message processor receiving the at least one control instruction; ¶0041 mail sever received control message; ¶0055 control message sent).
Thus given the teachings of Martin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Martin, Hegerty, Cartmell and Harris for recipients to receive control messages. One of ordinary skill in the art would be motivated to allow for using a website to create messages. (See Martin para 0072)
As to claim 13, although the combination of Hegerty, Cartmell and Harris teach the recited system, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach the method of claim 12, further comprising: in response to receiving the control flow message, verifying, at the email server of a user, that subscription information for the user matches at least one feature of the article; and in response to the verifying, sending the notification to a user device of the user.
Martin, however discloses, the method of claim 12, further comprising: in response to receiving the control flow message, verifying, at the email server of a user, that subscription information for the user matches at least one feature of the article; and in response to the verifying, sending the notification to a user device of the user. (¶0023 message processor receiving the at least one control instruction; ¶0041 mail sever received control message; ¶0047 e-mail that is determined to be valid, valid subscriber account; ¶0050 authentication is successful, i.e., subscriber information matches).
Thus given the teachings of Martin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Martin, Hegerty, Cartmell and Harris for receiving control message to verify user information via response message. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for identifying junk/spam emails/messages. (See Martin para 0047)
Claims 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hegerty (US20160154861) in view of Cartmell (US20150220625) and in further view of Harris (US20100228701) and in further view of Potapov (US20100082648).
As to claim 6, although the combination of Hegerty, Cartmell and Harris teach the system recited in claim 1, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach, the system of claim 1, wherein the operations further comprise storing the bloom filter to a table in a data, the table including a user of a user for each entry of the bloom filter
Potapov, however discloses, the system of claim 1, wherein the operations further comprise storing the bloom filter to a table in a data, the table including a user of a user for each entry of the bloom filter. (¶0006 database systems, data containers are typically referred to as tables, contains records; ¶0085 bloom filter sent to the storage server, database server).
Thus given the teachings of it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Potapov, Hegerty, Cartmell and Harris for storing bloom filter data. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for receiving client requests to access databases. (See Potapov para0004)
As to claim 15, although the combination of Hegerty, Cartmell and Harris teach the method recited in claim 10, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach the method of claim 10, further comprising storing the bloom filter to a table in a data, the table including a user of a user for each entry of the bloom filter.
Potapov, however discloses, the method of claim 10, further comprising storing the bloom filter to a table in a data, the table including a user of a user for each entry of the bloom filter. (¶0006 database systems, data containers are typically referred to as tables, contains records organized into one or more fields; ¶0085 bloom filter sent to the storage server, database server).
Thus given the teachings of Potapov it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Potapov, Hegerty, Cartmell and Harris for bloom filter storage. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for database server capable of interpreting the data. (See Potapov para 0010)
As to claim 21, although the combination of Hegerty, Cartmell and Harris teach the recited medium recited in claim 19, wherein the combination of Hegerty, Cartmell and Harris fail to expressly teach the tangible machine-readable storage medium of claim 19, wherein the operations further comprise storing the bloom filter to a table in a data storage, the table including a user identifier of a user for each entry of the bloom filter.
Potapov, however discloses, the tangible machine-readable storage medium of claim 19, wherein the operations further comprise storing the bloom filter to a table in a data storage, the table including a user identifier of a user for each entry of the bloom filter. (¶0006 database systems, data containers are typically referred to as tables, contains records; ¶0085 bloom filter sent to the storage server, database server).
Thus given the teachings of Potapov it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Potapov, Hegerty, Cartmell and Harris for bloom filter storage. One of ordinary skill in the art would be One of ordinary skill in the art would be motivated to allow for a database server to encode received data. (See Potapov para 0070)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454